Citation Nr: 1727166	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2016, the Board denied the claim for service connection for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In March 2017, the Court granted a Joint Motion for Remand, vacated the July 2016 decision, and remanded the case to the Board.  

In July 2014 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that his hearing loss disability is the result of acoustic trauma during active service.  During the July 2014 hearing before the Board, the Veteran testified that he worked at "LZ Uplift" while stationed in Vietnam.  The Veteran further stated that he brought in helicopters, refueled them, loaded ammunition in them, and sometimes shot at the enemy without hearing protection.  The Veteran explained how explosions occurred two to three times per night and that he could not hear anything following the explosions.  The Veteran asserts that his hearing loss existed prior to the removal of a left acoustic neuroma, as a result of explosions and the work he performed during service.  

In a December 2014 remand, the Board conceded that the Veteran was exposed to acoustic trauma while in service.  However, the Veteran had not received an examination to determine whether hearing loss was related to service.  

In a January 2015 VA examination, the examiner opined that it was less likely than not that the hearing loss was the result of service noise exposure.  The rationale provided was that the Veteran had normal hearing at the time of separation with no evidence of a threshold shift during service.  The examiner also noted that the Veteran did not lose hearing in the left ear until after the removal of an acoustic neuroma.  However, an "insufficient exam request" note recorded that the January 2015 examining audiologist did not state whether it was at least as likely as not that any bilateral hearing loss prior to the removal of a left acoustic neuroma was due to or a result of acoustic trauma during service.

In a February 2015 examination, the examiner opined that it was less likely than not that the hearing loss in the Veteran's right ear was a result of acoustic trauma due to service noise exposure.  The rationale provided was that the Veteran's hearing was normal, for VA purposes, at separation from service with no threshold shift indicating a decrease in hearing.  The examiner provided the same rationale for the left ear prior to the removal of a left acoustic neuroma.  

At a July 1966 physical examination for service entrance, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
5
5
LEFT
-5
-5
0
20
15

At a July 1968 separation examination, the Veteran exhibited audiometric findings as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
10

As part of the March 2017 Joint Motion for Remand, the parties agreed that VA did not specifically consider the likelihood that any bilateral hearing loss that existed prior to removal of a left acoustic neuroma was due to or a result of the acoustic trauma during service which the Board had already conceded.  As a result, the Board finds that an additional VA examination is necessary to address whether or not any bilateral hearing loss existed prior to the removal of a left acoustic neuroma, and if so, whether that hearing loss related to the active service.

VA medical records dated after June 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after June 2017

2.  Schedule the Veteran for a VA audiological examination to determine the etiology of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss had its onset during active service, is related to in-service noise exposure, or otherwise originated during service.  The examiner is also requested to opine whether it is at least as likely as not (50 percent or greater probability) that hearing loss existed in the left or right ear prior to removal of the acoustic neuroma, and if so, whether it is at least as likely as not (50 percent or greater probability) that any left or right ear hearing loss present prior to removal of the acoustic neuroma had its onset during active service or was related to service.  The examiner should specifically address the Veteran's in-service threshold shifts from entrance to separation from service.  The Veteran's exposure to noise while in service is conceded.  The basis of the opinion cannot be that hearing was normal at separation.  A rationale for all opinions should be provided.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

